Citation Nr: 0601867	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-41 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder, claimed as dermatitis, 
dermatophytosis or eczema.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969, with additional service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the RO.  The Board 
notes that the June 2003 rating decision considered the claim 
of service connection for a skin disorder on the merits; 
however, the September 2004 statement of the case (SOC) 
characterized the issue as whether new and material evidence 
had been submitted to reopen a previously denied claim.  As 
will be discussed herein, the Board finds the 
characterization of the issue as a claim to reopen to be the 
most appropriate.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), a Deputy Vice Chairman granted a motion for 
advancement on the docket in this case.  

Consideration of the issue of entitlement to service 
connection for a skin disorder, claimed as dermatitis, 
dermatophytosis or eczema, on the merits, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appeal regarding the claims on appeal.   

2.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD.

3.  In April 1991, the RO denied the veteran's claim of 
service connection for a skin disorder.  The veteran did not 
perfect an appeal to that claim and that decision is final.  

4.  Evidence submitted subsequent to the April 1991 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  The RO's April 1991 rating decision which denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a skin disorder has 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Review of the evidence of record reveals no diagnosis of 
PTSD, only the veteran's claim that he suffers the condition.  
Although the veteran submitted a statement regarding the 
circumstances of the alleged stressful conditions experienced 
during service, there is no competent medical evidence that 
he has been diagnosed with PTSD.  As a layperson, the veteran 
is not competent to make a diagnosis. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for PTSD is denied because 
the first essential criterion for a grant of service 
connection-competent evidence of the claimed disability--has 
not been met. 

II.  New and Material Evidence

The veteran seeks to reopen a claim of service connection for 
a skin disorder, claimed as dermatitis, dermatophytosis or 
eczema.  In an April 1991 decision, the RO denied a claim of 
service connection for a skin problems on the back.  In a 
March 1994 decision, the RO denied a claim of service 
connection for the same condition, claimed as a result of 
exposure to Agent Orange.  The veteran did not appeal either 
decision and they are final.  

In determining that the veteran is required to present new 
and material evidence to reopen the claim, the Board points 
out that there was medical evidence of a skin condition 
affecting other areas of the body before the RO in April 1991 
when it considered the claim of service connection for skin 
problems of the back.  As such, the April 1991 decision 
included consideration of service connection a skin disorder 
in general.  To have VA consider the issue of service 
connection for a skin condition again, the veteran is 
required to reopen his claim.  Cf. Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, cannot be considered the same claim when the newly 
diagnosed disorder had not been considered by adjudicators in 
a previous decision). 

In March 2003, the veteran submitted a claim to reopen.  Once 
a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108.  New and material evidence means existing evidence, 
not previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence associated with the claims folder since the April 
1991 rating action which includes service medical records 
from the veteran's period of National Guard service.  

In May 1990, the veteran presented with complaints of an 
itchy rash on the left inner thigh and was diagnosed as 
having dermatophytic infection.

Service connection was initially denied because a skin 
condition shown on a March 1991 VA examination was not shown 
to have been incurred in service nor was it related to the 
veteran's service-connected tinea pedis.  The additional 
service medical records show that the veteran was treated for 
skin complaints in service.  Those records are both new and 
material.  Previously submitted evidence includes a March 
1991 VA examination which noted a generalized xerosis with 
ichthyosiform scale most prominent on the lower legs.  The 
new service medical records, by themselves and when 
considered with the previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; that 
is, the records document skin complaints in service and 
address whether a skin condition was incurred in service.  It 
raises a reasonable possibility of substantiating the claim.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the 
claim is reopened.

III.  Duties to Notify and Assist 

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and 


evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
April 2003 and an SOC in September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  While it's unclear whether 
the appellant was explicitly asked to provide any evidence in 
his possession that pertains to his claim, the Board finds 
that he has been notified of the need to provide such 
evidence through the April 2003 letter and the SOC which 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  There was no harm to the appellant; VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
of the notice to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In May 2003, 
the veteran responded to the April 2003 letter by submitting 
additional evidence.  Thus, VA has satisfied its "duty to 
notify" the appellant.

The RO obtained the veteran's service personnel records and 
service medical records.  VA has not had any failure to 
obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e).  Thus, the Board finds that VA has 
satisfied both 


the notice and duty to assist provisions of the law with 
regard to the claim of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a skin disorder, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision on that issue.  


ORDER

Service connection for PTSD is denied.

As new and material evidence has been received regarding the 
claim of entitlement to service connection for a skin 
disorder, claimed as dermatitis, dermatophytosis or eczema, 
the claim is reopened.  To that extent, the appeal is 
granted.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a skin disorder, claimed as 
dermatitis, dermatophytosis or eczema has been reopened by 
new and material evidence, the claim must be reviewed on a de 
novo basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The recently submitted service medical records pertain to 
reserve service; however, the veteran's duty status at the 
time of that treatment has not been verified.  On remand, the 
RO must verify the dates of active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA).  

Those records indicate that the veteran was treated for a 
skin condition during service.  The record also includes a 
March 1991 VA examination which noted a diagnosis of a skin 
condition, but did not include an opinion as to etiology.  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
providing a medical examination or obtaining a medical 
opinion when necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4).  

Therefore, the case is REMANDED for the following action: 

1.  The AOJ should verify the veteran's 
periods of ACDUTRA and INACDUTRA 
subsequent to March 1969.

2.  After completion of the foregoing, 
the veteran should be afforded an 
examination to determine the current 
nature, likely etiology and date of onset 
of any demonstrated skin disorder, other 
than tinea pedis.  All indicated testing 
in this regard should be performed and 
the claims folder should be made 
available to the examiner for review.  
Based on examination and a review of the 
case, the examiner is requested to 
express an opinion as to whether there is 
at least a 50 percent probability or 
greater that any demonstrated skin 
disorder, other than tinea pedis, is the 
result of disease or injury in service, 
as claimed by the veteran. 

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a skin disorder, claimed as dermatitis, 
dermatophytosis or eczema on a de novo 
basis.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and he should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


